EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James M. Campbell  on 3/1/2021.
The application has been amended as follows: 

1.	(Currently Amended) A method for operating a subplant included in a central plant, the method comprising:
obtaining one or more instruction-based equipment models, wherein each of the one or more instruction-based equipment models is associated with a particular device included in the subplant and comprises a plurality of operating points that define an operation of the particular device;
generating, for each of the one or more instruction-based equipment models, a geometric equipment model using the plurality of operating points from a particular one of the one or more instruction-based equipment models, the geometric equipment model defining at least one operating domain associated with the particular device;
merging two or more geometric equipment models to form a geometric subplant model, the geometric subplant model defining an operation of the subplant comprising one or more devices associated with the one or more geometric equipment models;
receiving a desired operating point comprising a load value;
determining, relative to the desired operating point, a nearest operating point on the geometric subplant model;
setting the nearest operating point on the geometric subplant model as an actual operating point; and
operating the subplant at the actual operating point for the subplant.
2.	(Original) The method of Claim 1 further comprising repeating the obtaining, generating, merging, receiving, determining, and setting steps for one or more subplants included in the central plant to determine the actual operating point for each of the one or more subplants.
3.	(Original) The method of Claim 1, wherein generating the geometric equipment model comprises using a plurality of time-series data points to generate the geometric equipment model.
4.	(Original) The method of Claim 3, wherein the plurality of time-series data points further comprises grouping data gathered from a real-time data collection process.
5.	(Original) The method of Claim 1, wherein merging one or more of the geometric equipment models to form the geometric subplant model further comprises summing each operating point included in the one or more geometric equipment models.
6.	(Original) The method of Claim 1, further comprising defining two or more destinations of an amount of a particular resource produced by the subplant by appointing a portion of the amount to each of the two or more destinations, wherein a summation of each portion is the amount of the particular resource.
7.	(Original) The method of Claim 1, wherein determining the nearest operating point on the geometric subplant model further comprises determining a Euclidean distance value between the desired operating point and each of the plurality of operating points included in the geometric subplant model.
8.	(Original) The method of Claim 7, wherein determining the nearest operating point on the geometric subplant model further comprises determining an operating point with a minimum Euclidean distance value.
9.	(Currently Amended) A controller for at least one subplant comprising one or more devices, the controller comprising:
one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
generating, for each of the one or more devices included in each of the at least one subplant[[s]], a geometric equipment model defining an operation of a particular one of the one or more devices;
retrieving one or more instruction-based equipment models from an instruction-based model database, wherein each of the one or more instruction-based equipment models is associated with a particular device included in one of the at least one subplant[[s]] and comprises a plurality of operating points that defines an operation of the particular device;
generating, for each of the one or more instruction-based equipment models, the geometric equipment model using the one or more instruction-based equipment models retrieved from the instruction-based model database;
merging at least two geometric equipment models generated by the controller to generate a geometric subplant model, wherein the geometric subplant model is associated with one of the at least one subplant[[s]]; and
receiving a desired operating point and determining, on the geometric subplant model, a nearest operating point relative to the desired operating point.
10.	(Currently Amended) The controller of Claim 9, wherein the operations further comprise receiving the geometric subplant model and determining two or more destinations of an amount of a resource produced by the one or more devices by appointing a portion of the amount to each of the two or more destinations.
11.	(Currently Amended) The controller of Claim 9, wherein the plurality of operating points comprise[[s]] a plurality of sample points gathered by a real-time data collection process.
12.	(Currently Amended) The method of Claim 9, wherein the operations further comprise determining a Euclidean distance value between the desired operating point and each of the plurality of operating points included in the geometric subplant model.
13.	(Currently Amended) The method of Claim 12, wherein operations further comprise determining the nearest operating point with a minimum Euclidean distance.
14.	(Original) A method for operating one or more subplants included in a central plant, the method comprising:
obtaining one or more instruction-based equipment models, wherein each of the one or more instruction-based equipment models is associated with a particular device included in one of the one or more subplants and comprises a plurality of operating points that define an operation of the particular device;
generating, for each of the one or more instruction-based equipment models, a geometric equipment model using the plurality of operating points from a particular one of the one or more instruction-based equipment models, the geometric equipment model defining at least one operating domain associated with the particular device;
merging two or more geometric equipment models to form a geometric subplant model, the geometric subplant model defining an operation of a particular one of the one or more subplants;
receiving a desired operating point comprising a load value;
determining, relative to the desired operating point, a nearest point on the geometric subplant model;
setting the nearest point on the geometric subplant model as an actual operating point; and
operating at least one of the one or more subplants such that the at least one of the one or more subplants produces an amount of a particular resource defined by the actual operating point.
15.	(Original) The method of Claim 14, wherein generating the geometric equipment model comprises using a plurality of time-series data points to generate the geometric equipment model.
16.	(Original) The method of Claim 14, wherein merging the two or more geometric equipment models to form the geometric subplant model further comprises summing each of the plurality of operating points included in the two or more geometric equipment models.
17.	(Original) The method of Claim 14, further comprising defining two or more destinations of a portion of the amount of a particular resource produced by the one or more subplants by appointing the portion of the amount to each of the two or more destinations, wherein a summation of each portion is the amount of the particular resource.
18.	(Original) The method of Claim 14, wherein determining the nearest point on the geometric subplant model further comprises determining a Euclidean distance value between the desired operating point and each of the plurality of operating points included in the geometric subplant model.
19.	(Original) The method of Claim 18, wherein determining the nearest point on the geometric subplant model further comprises determining an operating point with a minimum Euclidean distance value.
20.	(Original) The method of Claim 14, further comprising repeating the obtaining, generating, merging, receiving, determining, and setting steps for each of the one or more subplants included in the central plant to determine the actual operating point for each of the one or more subplants.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose merging one or more geometric equipment models to form a geometric subplant model, the geometric subplant model defining an operation of the subplant comprising one or more devices associated with the one or more geometric equipment models; receiving a desired operating point comprising a load value; determining, relative to the desired operating point, a nearest operating point on the geometric subplant model; and setting the nearest operating point on the geometric subplant model as an actual operating point. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CKMarch 1, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116